UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7377



CORNELIOUS ROBINSON,

                                              Plaintiff - Appellant,
          and


LATEEF AZEEM LUTALO; DONNIE R. MORGAN; JOHN F.
WEIKEL,

                                                          Plaintiffs,
          versus


JAMES B. FRENCH; SHERWOOD B. MCCABE; DAUNA
BERTRUM; GEORGE L. JONES; JAMES E. STRICKLAND,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-401-5)


Submitted:   February 11, 1999           Decided:   February 24, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cornelious Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cornelious Robinson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (1994) complaint under 28 U.S.C.A.

§ 1915A (West Supp. 1998).    Robinson alleges deliberate indiffer-

ence to his serious medical needs and denial of First Amendment

rights to a religious diet.     After reviewing the record and the

district court’s opinion, we conclude that Robinson fails to state

a claim upon which relief may be granted and dismiss the appeal for

that reason.   Robinson fails to allege facts sufficient to demon-

strate a constitutional violation.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  2